Citation Nr: 1823389	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-33 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee condition, to include as secondary to service-connected right knee and right ankle disabilities. 

2.  Entitlement to service connection for a left ankle condition.

3.  Entitlement to service connection for a left shoulder condition.

4. Entitlement to service connection for a chronic back condition, to include as secondary to service-connected right knee and right ankle disabilities. 

5.  Entitlement to an effective date earlier than June 4, 2013 for the grant of service connection for chronic sinusitis.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to April 1987 and from October 2003 to February 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2010 and June 2014 rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In his August 2014 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing.  In correspondence dated November 2017, the Veteran withdrew his hearing request.  The Board therefore finds that there is no hearing request pending at this time.

The issues of entitlement to service connection for a left knee condition, left ankle condition, and chronic back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed left shoulder disability.

2.  The Veteran's original claim for entitlement to service connection for chronic sinusitis was received on June 4, 2013.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1101, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for an effective date prior to June 4, 2013, for the grant of service connection for chronic sinusitis have not been met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155 (in effect prior to March 24, 2015), 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Regarding the Veteran's claim for an earlier effective date, once a claim of service connection has been granted, the filing of a notice of disagreement with the assignment of the effective date for chronic sinusitis does not trigger additional 38 U.S.C. § 5103 (a) notice.  See 38 C.F.R. § 3.159 (b)(3).  Therefore, further VCAA notice is not applicable.  See id.; see also, e.g., Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

Regarding the Veteran's claim for service connection for a left shoulder condition, VA's duty to notify was satisfied by a letter dated in March 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran has not been provided with a VA examination to assess the current nature and etiology of his claimed left shoulder condition.  However, VA need not conduct examinations with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159 (c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case.  As discussed below, the Veteran has not been given a diagnosis for which he is eligible for service connection.  Moreover, there is no evidence establishing an in-service event or injury, or any indication or assertion that the claimed condition is otherwise related to active duty service.  Thus, remand for a VA examination is not necessary.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claim

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, with respect to the crucial first Shedden element, the weight of the medical evidence fails to show that any left shoulder condition currently exists or has existed at any time during the course of the appeal.  

In an August 2008 service treatment record, the Veteran reported that he had experienced left shoulder pain for one week.  The examiner gave a provisional diagnosis of "left shoulder pain."  However, pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board additionally notes that while the referenced medical record is a service treatment record, there is no indication that the Veteran was on active duty for training at the time or that he suffered any injury related to service. 

Thus, there is no medical evidence showing that the claimed disability has been present at any time during the pendency of the claim.  Because the Veteran does not have a current disability, the Board finds that service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

III.  Earlier Effective Date

In a June 2014 rating decision, the Veteran was awarded service connection for chronic sinusitis effective June 4, 2013, the date a supplemental claim for compensation was received by the RO.  The Veteran has argued that his March 2009 claim included a claim for entitlement to service connection for chronic sinusitis.  See, e.g., July 2014 notice of disagreement.

The effective date of an award of service connection based on a claim received more than one year after an appellant's discharge from service will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C. § 5110; 38 C.F.R. § 3.400 (b)(2)(i).  The first question is whether a claim for service connection for chronic sinusitis was received by VA prior to June 4, 2013.  The Board finds that it was not.

Prior to June 4, 2013, the Veteran had never filed a service connection claim for chronic sinusitis.  The Veteran's March 2009 claim included several claims for entitlement to service connection; however, it did not include a claim for service connection for chronic sinusitis.  The Board has reviewed the remainder of the record and finds no instance where the Veteran or his representative submitted a statement which might be construed as a formal or informal claim for service connection for chronic sinusitis.  38 C.F.R. § 3.155 (a) (in effect prior to March 24, 2015).  The Board acknowledges that the medical evidence shows that the Veteran had received treatment for sinus related conditions prior to June 2013; however, the date of service connection is to be the date entitlement arose or the date of claim, whichever is later.  38 C.F.R. § 3.400 (b)(2)(i).  An earlier effective date is therefore not warranted on this basis.

The Board finds that the earliest claim for service connection for chronic sinusitis was received by VA on June 4, 2013.  The Veteran's last period of confirmed active duty service was in February 2005.  Thus, the Veteran filed his claim for service connection more than one year after her separation from active service.  Without an earlier received claim, the Board concludes that an earlier effective date is not warranted in this case.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400 (b)(2)(i).





ORDER

Entitlement to service connection for a left shoulder condition is denied.

Entitlement to an effective date earlier than June 4, 2013, for the grant of service connection for chronic sinusitis is denied.


REMAND

	Left knee

The Veteran was afforded a VA knee examination in June 2013.  The examiner stated that the Veteran claimed no left knee injury and determined that the RO had erroneously requested a left ankle examination.  After reviewing the Veteran's service treatment records, the examiner determined that the Veteran had not injured his left knee.  As a result, the examiner did not evaluate the Veteran's left knee.  

Since his original claim, the Veteran has asserted that his left knee condition is secondary to his now service-connected right knee and right ankle conditions.  In May 2017, the Veteran was again afforded a VA knee examination and was given a diagnosis of left knee strain.  The examiner offered an opinion regarding the Veteran's secondary service connection claims, but did not offer an opinion on direct service connection.  Thus the claim must be remanded for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

	Left Ankle

Similarly, the Veteran was afforded a VA ankle examination in June 2013.  The examiner stated that the Veteran claimed no left ankle injury and, after reviewing the Veteran's service treatment records, determined that the Veteran had not actually injured his left ankle in service.  As a result, the examiner did not evaluate the Veteran's left ankle.  

Despite the fact that the record contains contradictory evidence regarding the Veteran's ankle injury, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus the claim must be remanded for a VA examination.

	Back Condition

The Veteran was afforded a VA back examination in May 2017 after which he was given a diagnosis of lumbosacral strain.  However, the examiner gave no opinion as to the etiology of the diagnosis, either on a direct basis or as secondary to his service-connected right knee chondromalacia of right ankle sprain, including falls resulting from the Veteran's service-connected disabilities.  Thus, the claim must be remanded for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.  Any identified records should be obtained and associated with the claims file.

2.  After the above development has been completed to the extent possible, return the claims file to the May 2017 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum opinion regarding the etiology of the Veteran's claimed left knee and back conditions.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner is asked to address the following:

a.) Provide an opinion as to whether it is it at least as likely as not (50/50 probability or greater) that any diagnosed left knee disability or back disability is etiologically related to the Veteran's active service.  

b.)  Provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, to include right knee chondromalacia and right ankle sprain, caused any left knee disability or back disability.

c.)  Provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, to include right knee chondromalacia and right ankle sprain, aggravated any left knee disability or back disability beyond the natural progress of the condition.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After the development in number 1 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed left ankle condition.  All necessary tests and studies should be accomplished and all complaints and clinical manifestations should be reported in detail.  The entire claims file, including a copy of this remand, should be reviewed in conjunction with the above evaluation.  After reviewing the claims file and examining the Veteran, the examiner should address the following inquiries:

a.)  Identify all current diagnoses associated with the Veteran's left ankle that have been present at any time during the appeal period.  

b.)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed condition is caused by or etiologically related to active duty service.

c,)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left ankle condition was either caused or aggravated by the Veteran's service-connected right knee or right ankle disability.  

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


